TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00451-CV



                                  John Mark Quaak, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         NO. 09-3302-FC1, HONORABLE GEORGE E. HOLMES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               John Mark Quaak has failed to prosecute his appeal. After requesting and receiving

two extensions of time to file it, appellant’s brief was due on July 6, 2012. On August 9, 2012, this

Court’s clerk sent Quaak a notice informing him that his brief was overdue and cautioned that his

appeal could be dismissed for want of prosecution unless Quaak filed a response reasonably

explaining his failure to file a brief. That response was due by August 20, 2012. Quaak has not

responded to the notice, nor has he filed a brief. Accordingly, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(b), (c).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 31, 2012




                                              2